Citation Nr: 0937226	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  09-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diverticulitis 
with gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial rating for 
epididymis and left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a higher rating for 
diverticulitis with gastroesophageal reflux disease and 
heartburn, currently rated as 10 percent disabling.

In July 2009, the Veteran testified at a hearing before the 
undersigned using audio-conferencing technology.  

The issue of a compensable rating for epididymis and left 
varicocele is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Diverticulitis with GERD is manifested by severe diarrhea, 
vomiting, regurgitation, and heartburn.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for diverticulitis 
with GERD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7319 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2007 letter, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claim for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The May 2007 letter also informed the Veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  Thus, all 
notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
Veteran's VA and private treatment records and VA examination 
reports.  In September 2008, the Veteran requested that the 
VA obtain treatment records from Dr. O'Kelly, a private 
physician.  The Veteran seems to imply that these records 
refer to the Veteran's epididymis disability and not 
diverticulitis or GERD.  Therefore, the Board finds that the 
Veteran is not prejudiced by the Board not obtaining these 
missing records.  Furthermore, the Veteran testified during 
the hearing, that there were no records that needed to be 
obtained.  Thus, no further development is indicated.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009).  The Veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Increased Rating Claim for Diverticulitis with GERD 

A.  General Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2009).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2009); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

B.  Analysis

The Veteran and his representative argue that in addition to 
his currently assigned 10 percent rating for diverticulitis, 
the Veteran should be assigned a separate disability rating 
for symptomatology related to GERD.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

The Veteran is currently assigned a 10 percent rating for 
diverticulitis under Diagnostic Code 7327 and has been rated 
under the criteria for irritable colon syndrome, Diagnostic 
Code 7319.  GERD could also be rated by analogy to hiatal 
hernia under Diagnostic Code 7346.  As noted by 38 C.F.R. § 
4.114, ratings under these Diagnostic Codes (all addressing 
the digestive system) will not be combined with each other 
and a single rating will be assigned.  However, the 
provisions of 38 C.F.R. § 4.114 also notes that elevation can 
be made to the next higher rating where the severity of the 
overall disability warrants such an elevation.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of a 30 percent 
evaluation based on the Veteran's overall disability picture 
involving his digestive system (upper and lower 
gastrointestinal system).  Again, the Board is prevented from 
assigning separate evaluations for the upper gastrointestinal 
system and the lower gastrointestinal system by law.  Thus, 
the Veteran's request for separate ratings is not available.

VA outpatient treatment records from January 2006 to July 
2006 note diagnoses for GERD but describe it as stable.  An 
August 2006 and January 2007 private treatment record shows 
complaints of GERD.  In March 2007, a VA examination report 
notes that the Veteran was first diagnosed with 
diverticulitis in 1991 and had a flare-up in 2005.  The 
Veteran continued to take omeprazole for diverticulitis and 
this helps significantly.  He was diagnosed with colonic 
diverticulitis with episodic diverticulitis.  In August 2007, 
the Veteran complained of "upchucking" due to GERD.

In a January 2008 call to the VA Medical Center, the Veteran 
reported that emesis persisted.  In his January 2008 notice 
of disagreement, the Veteran stated that he vomits due to 
GERD.  In a February 2008 statement, the Veteran reported 
that although he had changed his diet and the time he would 
eat dinner, but complained he continued to have problems with 
throwing-up and heartburn.  In June 2008, the Veteran's wife 
submitted a statement describing the difficulty the Veteran 
had with heartburn and specifically with throwing-up in the 
middle of the night about three times a month.

During a January 2009 VA examination, the Veteran complained 
of worsening gastrointestinal symptoms.  He reported having 
to go to the bathroom immediately after eating and having 
four loose stools a day.  He also reported having diarrhea 
every few weeks.  The Veteran noted that his weight had been 
relatively stable, and he denied constipation at any point in 
time and further denied nausea and vomiting.  He noted that 
he has had a flare-up of reflux recently and noted 
regurgitation of partially digested food contents as well.  
He reported daily epigastric pain and cramping and severe 
heartburn.  The Veteran noted that he had not had any recent 
flare-ups of diverticulitis.  The Veteran stated he had to 
watch his diet closely.  Upon examination, there was no 
evidence of malnutrition or anemia on exam.  His abdomen was 
soft, nontender, nondistended with active bowel sounds in all 
quadrants.  There was no evidence of any abdominal masses or 
hepatosplenomegaly and no rebound tenderness or involuntary 
guarding.  He was diagnosed with episodic diverticulitis and 
gastroesophageal reflux disease.  

During the July 2009 hearing, the Veteran and his 
representative argued that a separate rating should be 
assigned for the Veteran's GERD symptomatology.  The Veteran 
testified that he did not take medicine for his 
diverticulitis but that he had liquid stools (diarrhea) 99 
percent of the time, and would go to the bathroom four times 
a day.  The Veteran also testified to having heartburn and 
vomiting.  The Veteran also stated that he is losing weight 
but does not know why.

Diagnostic Code 7327 for diverticulitis states that 
diverticulitis should be rated under irritable colon 
syndrome, peritoneal adhesions, or colitis, ulcerative, 
depending upon the predominant disability picture.  The 
Veteran's disability symptoms mostly correlate with the 
irritable colon syndrome and therefore, this code will be 
used for rating purposes.

Under Diagnostic Code 7319, a 10 percent rating is assigned 
for moderate irritable colon syndrome with frequent episodes 
of bowel disturbances with abdominal distress.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Although the Veteran has symptomatology associated with 
higher disability ratings under Diagnostic Codes 7319 and 
7346, the Veteran does not meet the all of the criteria for a 
higher rating under either Diagnostic Code.

The Veteran reported that 99 percent of the time he has 
diarrhea.  Diarrhea with more or less constant abdominal 
distress warrants a 30 percent disability rating under 
Diagnostic Code 7319.  The Veteran, however, has not stated 
that he has constant abdominal distress.  During the January 
2009 VA examination, he reported that he has daily epigastric 
pain and cramping, but this report does not seem to refer to 
pain in the Veteran's abdomen.  For this reason, the Veteran 
has not met all of the criteria for a 30 percent rating under 
Diagnostic Code 7319. 

The Veteran has reported vomiting, pain, heartburn and weight 
loss.  These symptoms are noted under the 30 percent 
evaluation under Diagnostic Code 7346.  The Veteran has 
failed to report symptoms such as dysphagia, substernal or 
arm or shoulder pain which is required under a 30 percent 
evaluation.  Although he noted weight loss in the July 2009 
hearing, there is no evidence of material weight loss.  The 
January 2009 VA examiner found no evidence of malnutrition or 
anemia and the Veteran reported during the examination that 
his weight had been relatively stable.  Stated differently, 
there was no finding of considerable impairment in health.  
There is also no evidence of hematemesis, melena, or anemia 
which would warranted a 30 percent evaluation under this 
Diagnostic Code 7346.

Although the Veteran may not have met all of the criteria for 
a higher disability evaluation under Diagnostic Codes 7319 or 
7346, he is experiencing some symptoms noted under higher 
evaluations under these Diagnostic Codes such as vomiting and 
severe diarrhea.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the severity of the overall 
gastrointestinal/digestive disability warrants a higher 
evaluation of 30 percent, which would be best evaluated under 
Diagnostic Code 7319.  See 38 C.F.R. § 4.114.  

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under 
diagnostic codes that evaluate symptoms that the Veteran is 
experiencing, such as diarrhea, vomiting, and heartburn.  As 
such, the schedule is adequate to evaluate the disability, 
and referral for consideration of an extraschedular rating is 
not warranted.  Since the schedular evaluation contemplates 
the claimant's level of disability and symptomatology, the 
Board does not need to determine whether an exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Despite this, the Board notes that there has been no evidence 
of frequent hospitalizations.  


ORDER

Entitlement to an evaluation of 30 percent is warranted for 
the Veteran's diverticulitis with GERD, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

In a February 2009 rating decision, the RO granted service 
connection for the Veteran's epididymis and left varicocele 
but assigned a noncompensable rating.  That same month, the 
Veteran submitted a timely notice of disagreement attached to 
a Form 9 stating that he disagreed with the RO decision to 
assign a noncompensable disability rating for his service-
connected epididymis and left varicocele.  No statement of 
the case has been issued on this claim.  As a result of this 
finding, this claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that in September 2008, the Veteran requested 
records from a private physician, Dr. Kelly, be associated 
with his claims file.  These records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Records from the Veteran's private 
physician, Dr. O'Kelly, should be 
associated with the Veteran's claims file.

2.  The RO/AMC should issue a statement of 
the case addressing the Veteran's claim 
for entitlement to an initial compensable 
rating for epididymis and left varicocele.  
The Veteran and his representative should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  If the Veteran perfects an appeal 
with this claim, the RO should ensure that 
any indicated development is completed 
before the case is returned to the Board.  
38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


